Citation Nr: 1121436	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-43 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION


The Veteran served on active duty from February 1990 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for a psychiatric disorder and assigned a 50 percent disability rating.
 
The claims are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that his service-connected PTSD is more disabling than currently evaluated.

In support of his claim, the Veteran submitted a private psychological evaluation report dated in January 2008.  Following an evaluation of the Veteran, W.J.A. diagnosed depressive disorder, panic disorder with agoraphobia, alcohol abuse, and PTSD based on the Veteran's report of participation in combat while deployed in Iraq.  W.J.A. assigned a Global Assessment of Functioning (GAF) score of 36 based on a finding that the Veteran's psychiatric symptoms were severe in nature.  Symptoms noted included monthly panic attacks, poor impulse control, impaired memory, suicidal and homicidal ideation, and cognitive impairment.  W.J.A. found marked problems with social isolation and family relations.  That clinician further noted severe occupational impairment because he had difficulty with authority figures and a history of assaults in his previous employment.  W.J.A. opined that the Veteran, who was unemployed, was likely to be a danger in any work environment.  

By contrast, in July 2008, a physician's assistant who examined the Veteran determined that he did not meet the criteria for a diagnosis of PTSD and instead diagnosed adjustment disorder with mixed emotions.  It was noted that the Veteran had good impulse control and his memory was normal.  There was no evidence of  inappropriate behavior, panic attacks, or suicidal or homicidal thoughts.  Additionally, the examiner noted a legal history significant for DUI charges, battery and being jailed twice.  The examiner assigned a GAF score of 60.  Consistent with the VA examination findings, a June 2009 VA treatment record show a GAF score of 50.  On examination the Veteran's memory and thought content were described as normal.  Judgment was intact and insight was fair.  The Veteran endorsed suicidal ideation.  The Veteran, who reported being unemployed for two years, denied a history of legal problems.  

Finally, in July 2010 W.J.A. prepared a second evaluation report which reiterated the diagnosis of PTSD and determined the condition was productive of marked occupational and social impairment.  The Veteran was assigned a GAF score of 34 based on his difficulties in multiple areas, including social functioning, employment functioning, family relations, judgment-related issues, cognitive difficulties, and mood-related troubles.  

Accordingly, during the period on appeal, the Veteran's psychiatric presentation and his GAF scores noted during the January 2008 and July 2010 private evaluations are highly inconsistent with the Veteran's psychiatric presentation shown during  July 2008 VA examination and the 2009 VA clinical treatment notes.  The Board also notes that the private evaluation findings appear to be contradictory to those noted by VA clinicians.  For example, in both the reports, W.J.A. assigned GAF scores of 34 and 36, which under DSM-IV reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  However, the July 2008 VA examiner assigned a GAF of 60, which under DSM-IV reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Moreover, a VA clinician in June 2009 recorded a GAF score of 50, which is consistent with  serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

In view of these contradictory results, the Board is of the opinion the evidence of record may not accurately show the current nature and severity of the service-connected psychiatric disorder.  Therefore, the Board finds that a new psychiatric examination of this disability by a psychiatrist who has not previously evaluated the Veteran is warranted in this case.  Consequently, a remand is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Lastly, as noted above, W.J.A. described the Veteran's occupational and social impairment as severe, and opined that the Veteran, who remains unemployed, was likely to be a danger in any work environment.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for his psychiatric disorder.  The granting of an increase for psychiatric disorder would potentially affect the issue of whether the Veteran was unemployable due to his service-connected psychiatric disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private or VA treatment records pertinent to the claim on appeal.  After the appropriate releases have been signed, all reported private treatment records should be requested.

2.  Obtain the Veteran's VA treatment records that have not yet been obtained.

3.  Schedule the Veteran for a VA psychiatric examination with an psychiatrist who has not previously examined him, to determine the current severity of his service-connected psychiatric disorder.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM- IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's July 2008 VA examination, VA clinical treatment notes in 2009, and the January 2008 and July 2010 psychological evaluation reports from W.J.A.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, without consideration of any other nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


